Citation Nr: 0503675	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a claimed left 
shoulder disorder.

3.  Entitlement to service connection for a right knee 
disorder, claimed as arthritis.

4.  Entitlement to service connection for a left knee 
disorder, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued in 
May 2002 by the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee, which determined that new and 
material evidence sufficient to reopen service-connection 
claims for a low back disorder and degenerative joint disease 
of both knees and for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a claimed 
left shoulder disorder had not been submitted.  Since the 
record fails to show that service connection for any knee 
disorder had been previously denied by VA, the issues have 
been recharacterized as listed above.  

In a July 2003 statement, the veteran withdrew his request 
for an RO hearing and indicated that he did not want a Board 
hearing but instead he wanted his appeal forwarded to the 
Board as soon as possible.  See 38 C.F.R. § 20.704 (2004).

In March 2003, the veteran filed to reopen a previously 
denied claim for service connection for blisters of the feet, 
a claim for nonservice-connection pension, and a claim for 
service connection for the following: high blood pressure 
(hypertension), heart problems, a lump in his head, a throat 
infection, and high cholesterol.  These claims are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  As the veteran's claims to reopen 
were received in May 2001, the Board finds the amendment to 
38 C.F.R. § 3.156(a) is inapplicable in this case and the 
claim must be considered based upon the law effective prior 
to that revision.

The VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 (West 2002) before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
VAOPGCPREC 7-2004.  In particular, the RO has not supplied 
the veteran with all the regulations pertinent to his claims 
to reopen, specifically, 38 C.F.R. §§ 3.104, 1.105(a), 
3.151(a), 3.155, and 3.156 (effective prior to August 29, 
2001).  

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking Social Security Administration (SSA) 
records, additional medical records, and an advisory opinion 
or ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

The record reflects that the veteran suffered a post-service 
work-related forklift accident in November 1979, resulting in 
injuries to his head, back, shoulder, and legs.  In a March 
1989 VA examination report, he listed several private health 
care providers in Illinois, including Drs. G. Tan and D. A. 
Fetter, the North Chicago VA Medical Center, Victory Memorial 
Hospital, Saint Therese Hospital, and the American 
International Hospital.  Some records from Victory Memorial 
Hospital and Dr. D. A. Fetter are in the claims file.  The 
veteran also receives SSA disability benefits and has 
indicated that VA is now his only health care provider.  It 
also appears that the veteran participated in some form of 
vocational rehabilitation.  The records reveals diagnoses of 
chondromalacia (September 1988) and degenerative arthritis 
(June 2001) of the knees.  On remand, the RO should attempt 
to obtain any missing SSA, VA and non-VA treatment records 
and the veteran should be scheduled for an examination to 
clarify whether he has chronic disorders of one knee, or both 
knees, which may be related to service.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is advised 
that he has an obligation to assist VA in the development of 
his claims, and that failure to do so may result in an 
adverse decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him since 
March 1965 to the present for claimed 
knee disorders to include arthritis.  The 
RO should attempt to obtain missing 
records from each health care provider he 
identifies which might still be 
available, to include records from Dr. G. 
Tan, Saint Therese Hospital in Waukegan, 
Illinois, the American International 
Hospital in Zion, Illinois, and the VA 
Medical Centers in No. Chicago, Illinois, 
and Murfreesboro, Tennessee, and the 
veteran's vocational rehabilitation 
folder, if any.  If records are 
unavailable, the provider should so 
indicate.  

2.  The RO should request copies of any 
decision and accompanying medical records 
submitted in support of any claim for 
disability benefits from the Social 
Security Administration (SSA) filed by 
the veteran.  If records are unavailable, 
please have SSA so indicate.

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claims to reopen 
previously denied claims and for service 
connection for knee disorders.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues on 
appeal.

4.  After completion of 1, 2 and 3 above, 
the RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to identify any disorder(s) 
of the knees with an opinion as to 
etiology.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  After the claims file is 
reviewed and a thorough clinical 
examination is conducted, the examiner 
should offer an opinion as to: (1) 
whether the veteran has any disorder(s) 
of the knees, such as arthritis or 
chondromalacia, and (2) whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s) 
is etiologically related to the veteran's 
period of active duty or is due to an 
intervening event, such as a November 
1979 work-related accident or any other 
post-service injury.  If arthritis is 
found, the examiner should indicate (1) 
whether it was manifested within one year 
of service and (2) whether it is due to 
age or related to some in-service, or 
post-service, trauma.  The examiner 
should give detailed clinical findings 
and clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claims to reopen and claims for service 
connection for disorders of both knees.  
If any determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC), which discusses and fully 
sets forth the controlling law and 
regulations pertinent to this appeal, to 
include 38 C.F.R. §§ 3.104, 3.105(a), 
3.151(a), 3.155, and 3.156 (effective 
prior to August 29, 2001) with regard to 
the veteran's claims to reopen.  Should 
the RO reopen the veteran's claim for a 
low back disorder, the SSOC should 
discuss the ramifications of VAOPGCPREC 
3-2003 and Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004) dealing with pre-
existing conditions and soundness upon 
entry into service.  The requisite period 
of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




